Citation Nr: 1601905	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent, prior to March 22, 2013, for dysthymia.

3.  Entitlement to an evaluation in excess of 50 percent, since March 22, 2013, for dysthymia.

4.  Entitlement to an evaluation in excess of 60 percent, prior to March 22, 2013, for prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back. 

5.  Entitlement to an evaluation in excess of 10 percent, since March 22, 2013, for prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back. 

6.  Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain, with spondylolisthesis and degenerative disc disease at L5-S1.

7.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

8.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

9.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

10.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

11.  Entitlement to an effective date prior to May 8, 2012, for the award of service connection for radiculopathy of the left upper extremity.

12.  Entitlement to an effective date prior to November 7, 2012, for the award of service connection for radiculopathy of the right upper extremity.

13.  Entitlement to an effective date prior to June 30, 2009, for the award of service connection for radiculopathy of the left lower extremity.

14.  Entitlement to an effective date prior to June 30, 2009, for the award of service connection for radiculopathy of the right lower extremity.

15.  Whether the rating reduction from 10 percent to noncompensable, effective January 1, 2014, for auditory canal disease, including left ear mastoiditis and thickened tympanic membrane, was proper.

16.  Whether the rating reduction from 10 percent to noncompensable rating, effective January 1, 2014, for rhinitis and nicotine mucositis, was proper.

17.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Esq.


ATTORNEY FOR THE BOARD

W. Yates, Counsel

 
INTRODUCTION

The Veteran served on active duty from July 1971 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2010, November 2011, May 2012, May 2013, October 2013, November 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board's decision below addresses the issue of entitlement to an effective date prior to May 8, 2012, for the award of service connection for radiculopathy of the left upper extremity.  The remaining issues are addressed in the Remand section below.


FINDING OF FACT

At no time prior to May 8, 2012, does the evidence show radiculopathy of the left upper extremity related to Veteran's military service or his service-connected disabilities.



CONCLUSION OF LAW

An effective date prior to May 8, 2012, for the award of service connection for radiculopathy of the left upper extremity is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned following the grant of service connection for radiculopathy of the left upper extremity.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was informed of the elements considered in assigning effective dates in a June 2009 letter.  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this issue turns on a determination made based upon the evidence currently of record, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II. Merits of the Claim

The Veteran served on active duty in the Navy from July 1971 to August 1992.  In August 1993, the RO issued a rating decision granting service connection at a 10 percent initial disability rating for left-sided lumbar pain, with degenerative disc disease, effective from September 1, 1992.  

On May 12, 2009, the Veteran filed a claim seeking an increased evaluation for his service-connected lumbar spine disability.  In November 2009, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's service-connected lumbar spine disability, which it recharacterized as chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1, effective May 12, 2009.  The Veteran timely appealed this decision.

In November 2013, the RO issued a rating decision which, in pertinent part, awarded service connection for degenerative disc disease, cervical spine, effective February 6, 2011; and awarded service connection for radiculopathy of the left upper extremity, associated with degenerative disc disease of the cervical spine, effective May 8, 2012.  This date was based upon a VA treatment report, dated May 8, 2012, which noted findings of mild left C7 radiculopathy.  

Based upon a longitudinal review of the record, the Board finds that at no point prior to May 8, 2012, does the evidence show radiculopathy of the left upper extremity related to Veteran's military service or his service-connected disabilities.  The Veteran and his representative have not provided or identified any evidence supporting an effective date prior to May 8, 2012; and a review of the earlier evidence of record does not show radiculopathy of the left upper extremity related to the Veteran's military service or his service-connected disabilities.  

Under the law, the effective date for the award of service connection for the Veteran's radiculopathy of the left upper extremity shall be the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date at issue herein was assigned based on the date entitlement arose.  As the evidence does not show radiculopathy of the left upper extremity prior to the effective date currently assigned, the RO assigned the earliest possible effective date for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

An effective date prior to May 8, 2012, for the award of service connection for radiculopathy of the left upper extremity is denied.


REMAND

The Veteran is seeking increased evaluations for his service-connected hypertension, dysthymia, skin disability, lumbar spine disability, and radiculopathy of the upper and lower extremities.  He is also seeking earlier effective dates for his award of service connection for radiculopathy of the right upper, left lower and right lower extremities; and is contesting the rating reductions assigned for his auditory canal disease, including left ear mastoiditis and thickened tympanic membrane; and his rhinitis and nicotine mucositis.  Finally, he claims entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU rating).  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  New Evidence Received

In March 2015, the Veteran submitted a statement to the RO indicating that he was the president of a compressor services company.  This position of employment was not listed on his most recent TDIU rating application, VA Form 21-8940, filed in May 2014.  It was also not referenced within any of his recent VA psychiatric examinations, which included discussions of his employment history.

Under these circumstances, the RO must request updated employment information, including an updated VA Form 21-8940, from the Veteran.  The RO must also request information concerning the Veteran's employment directly from the compressor services company.  Finally, the RO, with the assistance of the Veteran, must obtain any available updated treatment records relating to his service-connected disabilities, and afford the Veteran new examinations to address his dysthymia and functional impairment due to his service-connected disabilities.

B.  Prurigo Nodularis with Eczema, to include Scarring of the Arms and Legs, and Intermittent Pustular Rash of the Chest and Back

In September 2014, the Veteran submitted a statement contending that his recent VA examination for skin disorders, conducted earlier that same month, failed to accurately reflect the severity of his service-connected skin disability.  Specifically, the Veteran claimed that the examiner concentrated solely on lesions on his arms, and did not examine the eczema on his legs and feet.  The Veteran also claimed that his skin disability was not fully active at the time of the September 2014 examination.  Under these circumstances, the RO must schedule the Veteran for a new examination to determine the current severity of his prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back.

C.  Earlier Effective Date Issues - Statement of the Case Needed

The RO's November 2013 rating decision, in pertinent part, awarded service connection for radiculopathy of the right upper, left lower, and right lower extremities, effective March 22, 2013.  The Veteran timely filed a notice of disagreement contesting the effective dates assigned to these disabilities.

In October 2014, the RO issued a rating decision which granted an earlier effective of November 7, 2012, for the award of service connection for radiculopathy of the right upper extremity; and granted an earlier effective date of June 30, 2009, for the award of service connection for radiculopathy of the right and left lower extremities.  Although the RO's rating decision considered these effective date issues to be resolved, the Veteran filed statement later that same month, on his VA Form 9, indicating that he continued to seek an earlier effective date for the awards of service connection for his radiculopathy of the right upper, right lower, and left lower extremities.

Because the notice of disagreement placed these issues in appellate status, the issues must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

D.  Inextricably Intertwined Issues

Extraschedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. 3.321(b)(1) (2015).  The Board finds the issues remaining on appeal herein to be inextricably intertwined with those being developed further herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any ongoing treatment.  

The RO must also provide and request that the Veteran complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, covering the period from January 1, 2009 to the present, including his employment information from the compressor services company and from Disabled American Veterans.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In doing so, the RO must contact the compressor services company and request employment information concerning the Veteran.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examinations to determine the current severity of his service-connected dysthymia and his service-connected prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's dysthymia and his prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back, must be reported in detail.  

3.  The Veteran must be afforded an appropriate examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must also obtain a full history of the Veteran's employment or other activities with his compressor services company.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims remaining on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  Thereafter, the Veteran and his attorney must be issued a statement of the case addressing the issues of: (1) entitlement to an effective date prior to November 7, 2012, for the award of service connection for radiculopathy of the right upper extremity; (2) entitlement to an effective date prior to June 30, 2009, for the award of service connection for radiculopathy of the left lower extremity; and (3) entitlement to an effective date prior to June 30, 2009, for the award of service connection for radiculopathy of the right lower extremity.  The RO must inform the Veteran and his representative of the requirements to perfect an appeal with respect to these new issues.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


